Per Curiam.
All the evidence shows that the injuries and damages sustained by both plaintiff and defendant resulted from the collision. Therefore, the ultimate inquiry was to determine the cause of collision.
The court, while not defining contributory negligence eo nomine, made it plain to the jury that if the collision was proximately caused by negligence on the part of both drivers, both the first and second issues should be answered, “Yes,” and that in such event neither party could recover from the other. The first two issues, under the court’s instructions, adequately presented the questions determinative of liability, viz.: Was the collision proximately caused (1) by the sole negligence of defendant, or (2) by the sole negligence of plaintiff, or (3) by the concurring negligence of both defendant and plaintiff? Upon conflicting evidence, the jury resolved the determinative issues in plaintiff’s favor.
Careful consideration of appellant’s exceptive assignments of error, which relate principally to the charge, fails to disclose any error of law deemed of sufficient prejudicial effect to warrant a new trial. Hence, the verdict and judgment will not be disturbed.
No error.